DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-9, none of the prior art teaches or suggests, alone or in combination, a method comprising: analyzing a user input during labeling of a first portion of data to determine a behavior of a user, the labeling of the first portion of data comprising applying a first classification to the first portion of data, the first classification selected from a first set of possible classifications; determining, using the forecasted labeling accuracy rate, the first portion of data, and a recommendation model, a characteristic of a second portion of data to be presented to the user at a second time; presenting, to the user for labeling, the second portion of data, the second portion of data selected for presentation according to the characteristic; receiving, from the user, a second label corresponding to the second portion of data, the second label comprising a second classification applied to the second portion of data, the second classification selected from a second set of possible classifications; refining, using the second behavior, the accuracy prediction model; forecasting, using the second behavior and the accuracy prediction model, a second labeling accuracy rate of the user; and refining, using the second behavior and the second labeling accuracy rate, the recommendation model.
With respect to claims 10-19, none of the prior art teaches or suggests, alone or in combination, a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: program instructions to analyze a user input during labeling of a first portion of data to determine a behavior of a user, the labeling of the first portion of data comprising applying a first classification to the first portion of data, the first classification selected from a first set of possible classifications; program instructions to determine, using the forecasted labeling accuracy rate, the first portion of data, and a recommendation model, a characteristic of a second portion of data to be presented to the user at a second time; program instructions to present, to the user for labeling, the second portion of data, thePage 4 of 13W<ang t :3l. - Applicaio i No. 16 X60,72 ; Attorney Dock' No P201802 07SS second portion of data selected for presentation according to the characteristic; program instructions to receive, from the user, a second label corresponding to the second portion of data, the second label comprising a second classification applied to the second portion of data, the second classification selected from a second set of possible classifications; program instructions to analyze a second user input to determine a second behavior of the user, the second user input exhibited while the second portion of data is presented to the user for labeling; program instructions to refine, using the second behavior, the accuracy prediction model; program instructions to forecast, using the second behavior and the accuracy prediction model, a second labeling accuracy rate of the user; and program instructions to refining, using the second behavior and the second labeling accuracy rate, the recommendation model.
With respect to claims 20, none of the prior art teaches or suggests, alone or in combination, a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: program instructions to analyze a user input during labeling of a first portion of data to determine a behavior of a user, the labeling of the first portion of data comprising applying a first classification to the first portion of data, the first classification selected from a first set of possible classifications; program instructions to determine, using the forecasted labeling accuracy rate, the first portion of data, and a recommendation model, a characteristic of a second portion of data to be presented to the user at a second time; program instructions to present, to the user for labeling, the second portion of data, the second portion of data selected for presentation according to the characteristic; program instructions to receive, from the user, a second label corresponding to the second portion of data, the second label comprising a second classification applied to the second portion of data, the second classification selected from a second set of possible classifications; program instructions to analyze a second user input to determine a second behavior of the user, the second user input exhibited while the second portion of data is presented to the user for labeling; program instructions to refine, using the second behavior, the accuracy prediction model; program instructions to forecast, using the second behavior and the accuracy prediction model, a second labeling accuracy .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JONATHAN HAN/Primary Examiner, Art Unit 2818